Citation Nr: 1210333	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-48 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for arthritis, residual right knee injury, status post surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for arthritis, residual right knee injury, status post surgery, and assigned an initial noncompensable disability rating effective from August 2, 2007.

In June 2008, the Veteran filed a statement expressing dissatisfaction with the disability rating assigned in the April 2008 rating decision, and a desire to contest the result.  Thus, his June 2008 statement constitutes a timely notice of disagreement (NOD) disagreeing with the April 2008 rating decision, rather than a new claim for an increased rating.  38 C.F.R. § 20.201 (2011).

During the course of the appeal, in an October 2008 rating decision, the RO increased the evaluation of the disability from noncompensable to 10 percent, effective from August 2, 2007.  Because a rating higher than 10 percent is available for the disability, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher initial rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that remand is necessary in this matter to afford the Veteran a new VA examination.  

By way of history, the claims file shows that the Veteran last underwent a VA examination in August 2008.  At present, the Board finds a new VA examination is necessary for two reasons.  

First, the Board finds that the evidence does not adequately describe the degree of functional limitations experienced by the Veteran during a flare-up.  The Board recognizes that the Veteran expressly informed the August 2008 VA examiner, as he confirmed in a March 2009 written statement, that he does not experience flare-ups.  Presumably, that is why the August 2008 VA examiner did not address this issue.  Yet, the Veteran wrote in his March 2009 statement that he experiences aching during weather changes, which aching becomes so severe during "extreme weather changes" that he is unable to work.  Thus, it appears from the Veteran's recent statements that he does experience flare-ups, particularly during weather changes.  

The schedular criteria for rating musculoskeletal disabilities requires consideration of whether a veteran experiences functional limitations due to flare-ups, and neither the Veteran's own statements nor the August 2008 VA examination adequately describes the frequency or severity of his flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability).

Second, the August 2008 VA examination shows that the Veteran has a symptomatic post-surgical scar, but the examination does not describe the scar in detail sufficient to allow the Board to make a fully informed decision.  In particular, the VA examiner noted a post-surgical scar that was supple, not adherent, and non-tender, but involved sensory hypoesthesia lateral to the scar.  The VA examiner did not further address this neurological impairment associated with the scar or otherwise describe the scar in terms conforming to the applicable rating criteria.  See 38 C.F.R. § 4.118 (prior to October 2008).  Thus, the record is inadequate to allow the Board to make a fully informed determination regarding the nature and severity of the post-surgical scar. 

The schedular criteria for evaluating scars were amended during the pendency of this appeal, effective October 23, 2008.  The amended criteria apply only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to this date, the amended criteria do not apply in his appeal.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Thus, it is essential that the RO ensure the VA examination is performed according to the appropriate AMIE worksheet for rating scars prior to October 23, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and severity of the arthritis, residual right knee injury, status post surgery.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected right knee disability.  

In doing so, the examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should also specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, such as pain during weather changes, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressed in terms of degrees of limited motion.  

The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  

2.  Arrange for the Veteran to undergo a VA scar examination to determine the nature and extent of his post-surgical right knee scar.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's post-surgical right knee scar. 

In doing so, the examiner is asked provide measurements of the Veteran's scar, and indicate whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion.

The examiner is also asked to identify any neurological impairment associated with the right knee scar to include, if demonstrated, identification of the affected nerve and the nature and severity of the impairment.

The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  

3.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations.  He should then be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


